Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement of 12/18/20 is acknowledged. Applicant elected Group I (claims 1-18 and species SEQ ID NO:1 with substitutions at positions 2, 13, 15-16, 20, 87, 134, 288 and 345 of SEQ ID NO:1 only). All other species and claims 19-20 are hereby withdrawn as drawn to non-elected invention.
 				Claim Objections
Claims 5 and 15 are objected to because they recite percentage identity to a sequence which is neither disclosed in the sequence listing nor in the claims. Applicant is advised to enter the amino acid sequence of the transferase referred to in each of said claims and the sequence listing in compliance with sequence rules (37 CFR section 1-821-1.825).
Upon review of the previous office action, it deemed necessary to further restrict the elected invention under 35 U.S.C 121, which is currently directed to hundreds and hundreds of patentably distinct inventions as following, wherein each Group is directed to products of unrelated chemical structure and function and a method of use thereof:
IA) Claims 1-18, drawn to a recombinant organism comprising a ɯ-transaminase and a thioesterase and a method of use thereof.
IB) Claims 1-18, drawn to a recombinant organism comprising an ɯ-transaminase and carboxylate reductase and a method of use thereof.
IC), Claims 1-18, drawn to a recombinant organism comprising a ɯ-transaminase and an acetyl CoA synthetase and a method of use thereof.
ID) Claims 1-18, drawn to a recombinant organism comprising an ɯ-transaminase and a β-alanine CoA transferase and a method of use thereof.
IE) Claims 1-18, drawn to a recombinant organism comprising a thioesterase and a 6-phosphogluconate dehydrogenase and a method of use thereof.
IF) Claims 1-18, drawn to a recombinant organism comprising a thioesterase and carboxylate reductase and a method of use thereof.
IG), Claims 1-18, drawn to a recombinant organism comprising a thioesterase and an acetyl CoA synthetase and a method of use thereof.
IH) Claims 1-18, drawn to a recombinant organism comprising a malic enzyme and a β-alanine CoA transferase and a method of use thereof.
II) Claims 1-18, drawn to a recombinant organism comprising a malic enzyme and a 6-phosphogluconate dehydrogenase and a method of use thereof.
IJ) Claims 1-18, drawn to a recombinant organism comprising a malic enzyme and a carboxylate reductase and a method of use thereof.
IK), Claims 1-18, drawn to a recombinant organism comprising a multidrug transporter and an acetyl CoA synthetase and a method of use thereof.
IL) Claims 1-18, drawn to a recombinant organism comprising a multidrug transporter and a β-alanine CoA transferase and a method of use thereof, and 
IM) Claims 1-18, drawn to a recombinant organism comprising a multidrug transporter, a malic enzyme, a thioesterase, a  and a β-alanine CoA transferase and a method of use thereof and a carboxylate reductase and a formate dehydrogenase.

For purposes or brevity all hundreds and hundreds of inventions embraced within the scope of the elected claims are not spelled out.
Applicant is advised to elect a single invention from Groups IA-IM above, in response to this office action, even though the requirement may be traversed (37 CFR 1.143). 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656